was read and Respondents plea.
The Appellant made Oath that he demanded Twenty pounds per month and that the Master and owners made no objection to it, and after-wards ordered him to go on board, and paid him Eighteen pounds towards his Wages, and that the Vessel arrived in this Port on Wednesday and after sundry debates the Court was adjourned untill further notice
Newport Sept 24th 1751
Colony of Rhode Isld etc. Having fully Consider’d the aforegoing Libel with the Respondents Plea thereto, As also all the Allegations and proofs of both Parties it appears to me by the oath of the Appellant himself, that the agreement for his monthly wages was not Compleated before Sailing from the Port so that I conceive his wages must be regulated by the Custom of the Seas, by which I find that his whole wages for the voyage amount to Thirty Seven Pounds, Sixteen Shillings and after deduction made of Eighteen Pounds receiv’d before Sailing, and four Gammons amounting to Seven Pounds, nineteen Shillings and nine pence which he confesses to have receiv’d on account of his wages, and also the allowance to Greenwich Hospital there remain due to the Appellant for the residue of his wages Eleven *542Pounds Three Shillings and Three pence in Bills of Publick Credit of the old Tenour, and as there appears to me no Evidence Sufficient in Law to prove the payment thereof I therefore Decree that he the sd Thomas Durfey have and recover of the sa Elisha Salter the afore sa Sum of Eleven Pounds Three Shillings and Three pence and Cost of Court.
S: Wickham D. Judge